        Case 1:20-cv-03220-JPB Document 1 Filed 08/03/20 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

PATTY ASHWORTH and        :
JASMIN CHAMBERS,          :
                          :
               Plaintiffs :
                          :                 CIVIL ACTION
v.                        :                 FILE NO. _________________
                          :
MIKE GALBUSIERI TRUCKING, :
INC., SENTRY SELECT       :
INSURANCE CO., &          :
JAMES SNUFFER, JR.,       :
                          :
               Defendants :

                         PETITION FOR REMOVAL

TO: The Judges of the United States District Court, Northern District of Georgia

      Defendants Mike Galbusieri Trucking, Inc. and Sentry Select Insurance

Company, (“Defendants”) respectfully show the Court as follows:

                                       1.

      A civil action has been brought against the Petitioner in the State Court of

Fulton County, State of Georgia, by the above-named Plaintiffs, said action being

designated as Civil Action No. 20EV002981 in which Plaintiffs Patty Ashworth and

Jasmin Chambers seek to recover of the Defendants sums in excess of $75,000.00

                                        1
         Case 1:20-cv-03220-JPB Document 1 Filed 08/03/20 Page 2 of 8




exclusive of interest and costs.

                                          2.

      The Plaintiffs are now, were at the time of the commencement of this action,

and at all times since have been citizens and residents of the State of Georgia.

                                          3.

      Defendant Mike Galbusieri Trucking, Inc., is now, was at the time of the

commencement of this lawsuit, and at all times since, a corporation organized and

existing under the laws of the State of Florida, having its principal place of business

in Lakeland, Florida.

                                          4.

      Defendant Sentry Select Insurance Company, is now, was at the time of the

commencement of this lawsuit, and at all times since, a corporation organized and

existing under the laws of the State of Wisconsin having its principal place of

business in Stevens Point, Wisconsin.

                                          5.

      Defendants attach copies of the following documents that were filed with the

State Court of Fulton County:

      Exhibit A     Summons, Complaint and Jury Demand;

                                          2
  Case 1:20-cv-03220-JPB Document 1 Filed 08/03/20 Page 3 of 8




Exhibit B   Plaintiffs’ First Interrogatories, Request for Production of
            Documents and Request for Admissions to Defendant Galbusieri
            Trucking, Inc.;

Exhibit C   Plaintiffs’ First Interrogatories, Request for Production of
            Documents and Request for Admissions to Defendant James
            Snuffer, Jr.;

Exhibit D   Affidavits of Service for Defendants Sentry Select Insurance
            Company, Mike Galbusieri Trucking, Inc. and James Snuffer,
            Jr.;

Exhibit E   Answer of Defendants Sentry Select Insurance Co. and Special
            Appearance Answer for Mike Galbusieri Trucking, Inc. and
            James Snuffer, Jr.;

Exhibit F   Demand for Twelve-Person Jury;

Exhibit G   Defendants’ First Interrogatories to Plaintiffs, Defendants’ First
            Request for Production of Documents to Plaintiffs and
            Defendants’ First Request for Admissions to Plaintiffs;

Exhibit H   Defendant James Snuffer, Jr.’s Response to Plaintiffs’ First
            Request for Admissions;

Exhibit I   Defendant Mike Galbusieri Trucking, Inc.’s Response to
            Plaintiffs’ First Request for Admissions;

Exhibit J   Plaintiffs’ Responses to Defendants’ First Request for
            Admissions;

Exhibit K   Plaintiff Patty Ashworth’s Response to Defendants’ First
            Interrogatories and Request for Production of Documents; and

Exhibit L   Plaintiff Jasmin Chambers’ Response to Defendants’ First
            Interrogatories and Request for Production of Documents.
                                  3
         Case 1:20-cv-03220-JPB Document 1 Filed 08/03/20 Page 4 of 8




                                          6.

      Following the filing of the Plaintiff’s Complaint (Exhibit A) in the State Court

of Fulton County, Georgia, the Defendants served upon the Plaintiff, its First

Request for Admissions (Exhibit G). The Request for Admissions were served on

the Plaintiff on June 18, 2020. The Plaintiff responded to the Request for Admissions

on July 16, 2020, said responses are attached hereto as (Exhibit J). In the Plaintiff’s

responses to Defendant’s First Request for Admissions, the Plaintiff admits the

jurisdictional amount in controversy, exclusive of interests and costs, exceeds

$75,000.00.

                                          7.

      Now, within thirty (30) days after receipt of the Plaintiff’s Response to the

Defendant’s Request for Admissions establishing the jurisdictional amount in

controversy, the Defendants remove this case to this Court pursuant to 28 U.S.C. §

1446(b) which permits a case to be removed if the case stated by the initial pleading

is not removable, but the Defendants later receive other paper (which includes

written discovery responses) from which it can be ascertained that the case is one

which has become removable, then the Defendants may remove the case to federal

court on the basis of diversity jurisdiction provided by 28 U.S.C. § 1332, so long as

                                          4
           Case 1:20-cv-03220-JPB Document 1 Filed 08/03/20 Page 5 of 8




not more than one-year has expired since the case was commenced on March 25,

2020.

                                           8.

        Plaintiffs Patty Ashworth and Jasmin Chambers could have originally brought

this action in this Court under 28 U.S.C. § 1332, in that it is a civil action wherein

the amount in controversy exceeds seventy-five thousand dollars ($75,000),

exclusive of interest and cost, and there is diversity of citizenship between the

parties.

                                           9.

        If a jurisdictional amount in controversy would have been stated specifically

in the Plaintiffs’ Complaint, this action could have originally been brought in this

Court under 28 U.S.C. § 1332, in that it is a civil action wherein the amount in

controversy exceeds seventy-five thousand dollars ($75,000), exclusive of interest

and cost, and there is diversity of citizenship between the parties.

                                          10.

        Pursuant to 28 U.S.C. § 1441, et seq., and 28 U.S.C. § 1367, this action is now

removable by reason of diversity of citizenship, there being more than $75,000.00

in controversy, exclusive of interest and costs.

                                           5
         Case 1:20-cv-03220-JPB Document 1 Filed 08/03/20 Page 6 of 8




      WHEREFORE, Defendants Mike Galbusieri Trucking, Inc., Sentry Select

Insurance Co. and James Snuffer, Jr., file this Notice of Removal of said cause to

this Court.

      Respectfully submitted this 3rd day of August, 2020.


                                               FAIN, MAJOR & BRENNAN,
                                               P.C.

                                               /s/ James W. Hardee
                                               JAMES W. HARDEE
                                               Georgia State Bar No. 324399
 One Premier Plaza                             WALTER B. YARBROUGH
 5605 Glenridge Drive, N.E.                    Georgia State Bar No. 780353
 Suite 900                                     Counsel for Defendants Mike
 Atlanta, Georgia 30342                        Galbusieri Trucking, Inc., Sentry
 (404) 688-6633                                Select Insurance Co., and James
 jhardee@fainmajor.com                         Snuffer, Jr.
 wyarbrough@fainmajor.com




                                        6
         Case 1:20-cv-03220-JPB Document 1 Filed 08/03/20 Page 7 of 8




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

PATTY ASHWORTH and        :
JASMIN CHAMBERS,          :
                          :
               Plaintiffs :
                          :                    CIVIL ACTION
v.                        :                    FILE NO. _________________
                          :
MIKE GALBUSIERI TRUCKING, :
INC., SENTRY SELECT       :
INSURANCE CO., &          :
JAMES SNUFFER, JR.,       :
                          :
               Defendants :

                          CERTIFICATE OF SERVICE

      This is to certify that I have this date served upon counsel for the opposing

parties in the foregoing matter a copy of the foregoing Removal Petition with the

Clerk of Court using the CM/ECF system, which will automatically send e-mail

notification of such filing to all attorneys of record as follows:

                                Brendan Flanagan
                             FLANAGAN LAW, P.C.
                        5855 Sandy Springs Circle, Suite 300
                                Atlanta, GA 30328
                                BF@bflanlaw.com

      This 3rd day of August, 2020.

                                           7
       Case 1:20-cv-03220-JPB Document 1 Filed 08/03/20 Page 8 of 8




                                          FAIN, MAJOR & BRENNAN,
                                          P.C.

                                          /s/ James W. Hardee
                                          JAMES W. HARDEE
                                          Georgia State Bar No. 324399
One Premier Plaza                         WALTER B. YARBROUGH
5605 Glenridge Drive, N.E.                Georgia State Bar No. 780353
Suite 900                                 Counsel for Defendants Mike
Atlanta, Georgia 30342                    Galbusieri Trucking, Inc., Sentry
(404) 688-6633                            Select Insurance Co., and James
jhardee@fainmajor.com                     Snuffer, Jr.
wyarbrough@fainmajor.com




                                    8
